Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES SECOND QUARTER RESULTS FOR 2011 Tel Aviv, Israel, August 31, 2011, Elbit Imaging Ltd. (NASDAQ: EMITF) ("Elbit") announced today its results for the second quarter of 2011. Consolidated revenues for the three months period ended June 30, 2011 amounted to NIS 241 million (US$ 71 million) compared to NIS 573 million reported in the corresponded period in 2010. The decrease is mainly attributable to: (i) we reported non-recurring gain from the bargain purchase of EDT in the amount of NIS 397 million in the corresponded period in 2010; (ii) revenues for our hotel business increased during Q2 2011 nevertheless, due to the sale of our UK hotels in December 2010, we reported a decrease in the hotels revenue; offset by (iii) an increase from investment property attributable to EDT which was acquired in June 2010 and which contributed an amount of NIS 85 million to our total revenue in the current period. Revenues from commercial centers in Q2 2011 and Q2 2010 amounted to NIS 27 million (US$ 8 million). Cost of commercial centers in Q2 2011 amounted to NIS 35 million (US$ 10 million) compared to NIS 37 million reported in the corresponded period in 2010. Gain from fair value adjustment of investment property in Q2 2011 amounted to NIS 25 million (US$ 7 million) compared to nil in the corresponded period in 2010. The gain is attributable to the revaluation of EDT’s retail properties. Revenues from investment property rental income in Q2 2011 amounted to NIS 60 million (US$ 18 million) compared to nil in the corresponded period in 2010. These revenues are attributable to EDT's retail properties. Cost of Investment property in Q2 2011 amounted to NIS 25 million (US$ 7 million) compared to nil in the corresponded period in 2010. Revenues from hotels operations and management in Q2 2011 amounted to NIS 79 million (US$ 23 million) compared to NIS 101 million reported in the corresponded period in 2010. Our revenue from hotels activity in Holland, Belgium and Romania were improved in Q2 2011 nevertheless, due to the sale of our UK hotels in December 2010, we reported a decrease in the hotels revenue. Costs and expenses from hotels operations and management in Q2 2011 amounted to NIS 64 million (US$ 19 million) compared to NIS 83 million reported in the corresponded period in 2010. The decrease is mainly attributable to sale of our UK hotels, in December 2010. Revenues from sale from medical systems in Q2 2011 amounted to NIS 5 million (US$ 1 million) compared to NIS 8 million in the corresponded period in 2010. The decrease is mainly attributable to sale of systems for lower prices. Costs and expenses from medical systems operations in Q2 2011 amounted to NIS 19 million (US$ 5 million) compared to NIS 16 million reported in the corresponded period in 2010. The increase is mainly attributable to legal expenses as a result of two lawsuits against InSightec. Research and development expenses in Q2 2011 amounted to NIS 16 million (US$ 5 million) compared to NIS 14 million reported in the corresponded period in 2010. The increase is mainly attributable to increase in the number of clinic treatments acquired during the period. Revenues from sale of fashion merchandise and others in Q2 2011 amounted to NIS 46 million (US$ 13 million) compared to NIS 40 million reported in the corresponded period in 2010. The increase is mainly attributable to the opening of new GAP stores. Cost and expenses of fashion merchandise and others in Q2 2011 amounted to NIS 52 million (US$ 15 million) compared to NIS 41 million reported in the corresponded period of 2010. The increase is attributable mainly to the opening of new Gap stores; non-recurring write down of inventory, increase of wholesale’s cost purchaseand launching the CRM loyalty program. General and administrative expenses in Q2 2011 amounted to NIS 18 million (US$ 5 million) compared to NIS 16 million reported in the corresponded period in 2010. The stock based compensation expenses in Q2 2011 amounted to NIS 6 million (US$ 2 million) compared to NIS 3 million in the corresponded period in 2010. Financial expenses, net in Q2 2011amounted to income of NIS 26 million (US$ 7 million) compared to expenses in the amount of NIS 50 million reported in the corresponded period in 2010. The decrease in the expenses of NIS 76 million relates mainly to the following: (I) An increase in the income amounted to NIS 58 million (US$ 17 million), attributable mainly to non-cash income derived from changes in fair value of financial instruments (mainly Plaza Centers N.V. notes, currency and interest hedge transactions, derivatives and marketable securities) all measured at fair value through profit and loss. (II) A decrease in the amount of NIS 47 million (US$ 14 million), in non-cash expenses related to exchange rate differences. The decrease is mainly attributable to exchange rate fluctuation in respect to Plaza Center N.V.'s notes and one of the loans in the hotel segment. Offset by: (III) An increase in interest expenses, net in the amount of NIS 29 million (US$ 8 million), (net of: (i) interest income; (ii) capitalization of financial expenses to qualified assets; and (iii) linkage differences in respect of bonds which are linked to the Israeli consumer price index). Such increase is mainly attributable to (i) interest expenses related to EDT operations; (ii) interest expenses on additional notes raised by us; offset by (iii) decrease in interest expenses related to our hotels operation due to the sale of the UK hotels. Impairment charges and other expenses, net in Q2 2011 amounted to NIS 23 million (US$ 7 million) compared to NIS 10 million reported in the corresponded period in 2010. These expenses are attributable mainly to impairment of Plaza Centers N.V. trading property and to initiation expenses attributable to our operations in India and in the USA. Income before taxes in Q2 2011 amounted to NIS 13 million (US$ 4 million) compared to NIS 305 million reported in the corresponded period in 2010. Income in Q2 2011 amounted to NIS 14 million (US $4 million) out of which loss in the amount of NIS 30 million (US$ 9 million) is attributable to our equity holders and income in the amount of NIS 44 million (US$ 13 million) is attributable to the non-controlling interest. Our shareholders' equity as of June 30, 2011 amounted to NIS 2.13 billion (US$ 624 million) compared to NIS 2.17 billion in December 31, 2010. Our presentation to the consolidated financial statements for the second quarter of 2011 is available through our website at: www.elbitimaging.comunder: “Investor Relations - Company Presentations (06/2011).” About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India; (ii) U.S. Real Property - Investment in commercial real property in the United States; (iii) Hotels - Hotel operation and management, primarily in major European cities; (iv) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (v) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe; (vi) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel; and (vii) Other Activities - (a) venture capital investments and (b) investments in hospitals and farm and dairy plants in India. We have presently decided to suspend our investment activities in hospitals and farm and dairy plants in India until we are satisfied that the economy has recovered sufficiently to resume such activities. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2010, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Dudi Machluf Mor Dagan Chief Executive Officer (Co-CEO) Investor Relations Tel: +972-3-608-6024 Tel: +972-3-516-7620 dudim@elbitimaging.com mor@km-ir.co.il ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS June 30 December 31, June 30 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 (in thousand NIS) Convenience translation US$'000 Current Assets Cash and cash equivalents 281,782 Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Assets related to discontinued operation - - - Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances Other liabilities Liabilities related to discontinued operation Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non Controlling interest ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Six months ended Three months ended Year ended Six months ended June 30 June 30 December 31, June 30 2 0 1 1 2 0 1 0 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 (in thousand NIS) Convenience translation US$'000 Revenues and gains Gain from bargain purchase - (*) 397,082 - (*) 397,082 - Gain from sale of real estate assets - Commercial centers Gain from fair value adjustment of investment property - - Investment property rental income - - Hotels operations and management Sale of medical systems Sale of fashion merchandise and others Expenses and losses Commercial centers Investment property expenses - - Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and others Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses, net ) Impairments, charges and other expenses, net Profit (loss) before income taxes ) ) Income taxes (tax benefits) Profit (loss) from continuing operations ) ) Profitfrom discontinued operation, net - Profit (loss) for the period ) ) Attributable to: Equity holders of the Company ) ) ) Non Controlling interest ) ) (*) Retrospectively adjusted in connection with a business combination. ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Six months ended Three months ended Year ended Six months ended June 30 June 30 December 31, June 30 2 0 1 1 2 0 1 0 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 (in thousand NIS) Convenience translation US$'000 Profit (loss) for the period ) ) Exchange differences arising from translation of foreign operations ) Loss from cash flow hedge - ) - ) - Gain (loss) from available for sale investments ) 54 ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Non Controlling interest ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Foreign currency Available for sale and Stock base Total amount attributable to equity holders Non Total Share Share translation Hedging other compensation Retained Gross Treasury of the Controlling shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (in thousand NIS) Balance - December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) - ) ) ) Purchase of parent shares by a subsidiary - ) ) - ) Stock based compensation expenses - Employee stocks expired - ) - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) Exercise of shares by employees 13 - - - ) - Purchase of the minority interest - December 31, 2010 ) - ) ) Comprehensive income (loss) - ) ) - ) ) Purchase of parent shares by a subsidiary - Stock based compensation expenses - Employee stocks expired - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) ) ) Exercise of shares by employees - June 30, 2011 ) - ) ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Foreign currency Available for sale and Stock base Total amount attributable to equity holders Non Total Share Share translation Hedging other compensation Retained Gross Treasury of the Controlling shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (in thousand NIS) December 31, 2010 ) - ) ) Comprehensive income (loss) - - - 99 - ) ) - ) ) Purchase of parent shares by a subsidiary - Stock based compensation expenses - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) ) ) Exercise of shares by employees - June 30, 2011 ) - ) )
